Citation Nr: 0817292	
Decision Date: 05/27/08    Archive Date: 06/09/08	

DOCKET NO.  06-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for a chronic 
respiratory (lung) disorder. 

4.  Entitlement to service connection for a bilateral foot 
disability. 

5.  Entitlement to service connection for a bilateral hand 
disability. 

6.  Entitlement to service connection for hypertension.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1967, with additional service in the United States Naval 
Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal as to the issues of service 
connection for an anxiety disorder, arthritis of the 
bilateral hands, and arthritis of the bilateral elbows.  
Accordingly, those issues are not currently before the Board.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for hypertension is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service, or at any time thereafter.  

2.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.  

3.  A chronic respiratory (lung) disorder is not shown to 
have been present in service, or at any time thereafter.  

4.  A chronic foot disability is not shown to have been 
present in service, or at any time thereafter.  

5.  A chronic hand disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period(s) of active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A chronic respiratory (lung) disorder was not incurred in 
or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

4.  A chronic foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  A chronic hand disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus, as well as for chronic 
respiratory, foot, and hand disabilities.  In pertinent part, 
it is contended that all of the aforementioned disabilities 
had their origin during the veteran's period(s) of active 
military service.  As to the veteran's claimed hearing loss 
and tinnitus, it is contended that both of those disabilities 
are the result of acoustic trauma sustained as the result of 
exposure to naval gunfire during the veteran's period(s) of 
active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or when a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  

In the present case, service medical records dating from the 
veteran's initial period of naval service from June 1960 to 
November 1967 are entirely negative for history, complaints, 
or abnormal findings indicative of the presence of hearing 
loss or tinnitus, or chronic lung, foot, or hand 
disabilities.  As of the time of a service separation 
examination in November 1967, the veteran's ears were within 
normal limits, as were his lungs, feet, and hands.  Hearing 
for the whispered voice was 15/15 in each ear, and no 
pertinent diagnoses were noted.

The Board acknowledges that, in April 1983, during an 
apparent period of Naval Reserve service, the veteran was 
seen for a complaint of decreased auditory acuity on the 
right, leading to a diagnosis of mild external otitis.  
However, that episode was acute and transitory in nature, and 
resolved without residual disability.  At no time during the 
remainder of the veteran's Naval Reserve service was there 
any evidence of hearing loss in the veteran's right ear, or, 
for that matter, in his left ear.  Moreover, as of the time 
of a service medical examination in June 1988, just prior to 
the veteran's retirement from his Naval Reserve service, his 
hearing was entirely within normal limits.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by a private medical 
record dated in May 2006, almost 40 years following the 
veteran's discharge from his initial period of naval service, 
at which time there was noted the presence of left median 
neuropathy consistent with carpal tunnel syndrome in the 
veteran's left wrist.  Significantly, at that time, no 
indication was given that the veteran's left carpal tunnel 
syndrome was in any way the result of any incident or 
incidents of his period(s) of active military service.  Nor 
has any evidence been presented that the veteran currently 
suffers from either chronic hearing loss or tinnitus, or 
chronic disabilities of his lungs or feet.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current left hand (wrist) 
disability, or claimed hearing loss, tinnitus, lung disorder, 
or foot disability, with any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for those disabilities must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by October 2004, January 2005, and March 2005 VCAA 
letters.  In those letters, VA informed the veteran that, in 
order to substantiate his claims for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private treatment records 
and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for chronic tinnitus is denied.

Service connection for a chronic respiratory (lung) disorder 
is denied.

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral hand disability is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for hypertension.  In pertinent part, it 
is contended that the veteran's current hypertension had its 
origin during its period(s) of active military service.  

In that regard, a review of service medical records discloses 
that, on a number of occasions during the veteran's period of 
Naval Reserve service, his blood pressure was somewhat 
elevated.  While at the time of a service medical examination 
in December 1988, just prior to the veteran's discharge from 
the Naval Reserve, his blood pressure was within normal 
limits, private medical records dated in August 1997 once 
again show evidence of elevated blood pressures, culminating 
in a diagnosis of hypertension two years later.  

The Board observes that, in McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006), the United States Court of 
Appeals for Veterans Claims (Court) indicated that there were 
four elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
§ 5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 
20 Vet. App. at 85-86.  

As noted above, it is clear that, at present, the veteran 
suffers from essential hypertension.  Similarly clear is 
that, on various occasions during the veteran's Naval Reserve 
service, his blood pressure was somewhat elevated.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's current claim for service 
connection for hypertension.  

Accordingly, in light of the aforementioned, the case if 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2006, the date of the 
most recent clinical evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded a 
VA cardiovascular examination in order to 
more accurately determine the exact 
nature and etiology of his current 
hypertension.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
cardiovascular examination, the examiner 
should specifically comment as to whether 
the veteran currently suffers from 
chronic essential hypertension, and, if 
so, whether that disability as likely as 
not had its origin during the veteran's 
active service with the United States 
Navy or United States Naval Reserve.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for hypertension.  Should the benefit 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case (SSOC) in November 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


